Title: James Madison to Thomas Jefferson, [received 26 July 1810]
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
             
                      
                  received 26 July 1810
          
          
			  Yours of the 13th was duly recd. I have answer’d Bassette’s Enquiry on the ground you have been so good as to furnish. 
			 
			 Whether the lamb from the Merino Ewe
			 is
			 to remain ours or not, I think no time should now be lost in sending for your share, the
			 season being at hand when the Ewes will be in heat; and as care will be taken of the 
                  lambs whenever they may drop, it will be best that they should drop early. It may make a year’s difference in the breeding age 
                     maturity for breeding.
			 
                  I
			 can not account for your not getting Moreau’s Memoire. I have given a hint for it now to be sent from the Dept of State. His view of the case ought certainly to be comprized in your examination of it. I shall peruse this when recd with pleasure; tho’ not for all the reasons you enumerate, & for some which you do not;
			 &
			 I shall be particularly happy in the visit with which you flatter me.
			 I see not 
                  no convenient oppy of sending on the Dogs to Dr T. till my waggon goes in Novr. In the mean time they will be
			 duly attended to by G. Gooch if committed to his custody.Be assured of my constant & affectionate attacht
          James
            Madison
        